Case 1:16-cr-00809-VM Document 535 Filed 07/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA, :
: 16 CR 809 (VM)
-against- : ORDER
EMIL MATUTE, :
Defendant. :
ae ee ee xX

VICTOR MARRERO, U.S.D.J.:
It is hereby ordered that the sentencing of the above-named
defendant shall be scheduled for Friday, December 11, 2020 at

2:00 p.m.

SO ORDERED:

Dated: New York, New York
10 July 2020

 

 

   

“Victor Marrero
U.5. Dads
